 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES GRZESLO,                                       Case No.: 3:18-cv-02820-JLS-LL
     CDCR #BB-2085
12
                                         Plaintiff,       ORDER: (1) GRANTING
13                                                        EXTENSION OF TIME TO FILE
     v.                                                   FIRST AMENDED COMPLAINT;
14
     CALIFORNIA DEPARTMENT OF                             AND (2) DENYING MOTION FOR
15   CORRECTIONS; P. COVELLO; and                         APPOINTMENT OF COUNSEL
16   DR. JANE DOE,
17                                   Defendants.          (ECF Nos. 8, 10)

18
19         On December 15, 2018, Plaintiff filed his civil rights Complaint pursuant to 42
20   U.S.C. § 1983. (ECF No. 1.) The Court conducted the required sua sponte screening of
21   Plaintiff’s Complaint and dismissed his Complaint for failing to state a claim. (See ECF
22   No. 4.) The Court granted Plaintiff forty-five (45) days leave to file an amended complaint
23   in order to correct the deficiencies of pleading identified by the Court. (Id.)
24   I.    Motion for Extension of Time to File First Amended Complaint
25         On February 26, 2018, Plaintiff filed a request seeking additional time to comply
26   with the Court’s January 25, 2019 Order. (ECF No. 10.) Plaintiff contends he was
27   “attacked and severely beaten” by other inmates during a “senseless prison riot” on
28   February 15, 2019. (Id. at 2.) As a result, Plaintiff was hospitalized. (Id.) “‘Strict time

                                                      1
                                                                                 3:18-cv-02820-JLS-LL
 1   limits . . . ought not to be insisted upon’ where restraints resulting from a pro se . . .
 2   plaintiff’s incarceration prevent timely compliance with court deadlines.” Eldridge v.
 3   Block, 832 F.2d 1132, 1136 (9th Cir. 1987) (citing Tarantino v. Eggers, 380 F.2d 465, 468
 4   (9th Cir. 1967); see also Bennett v. King, 205 F.3d 1188, 1189 (9th Cir. 2000).
 5   Accordingly, Plaintiff’s Motion for Extension of Time is GRANTED.
 6   II.   Motion for Appointment of Counsel
 7         Plaintiff also requests that the Court appoint him counsel due to his indigence, lack
 8   of legal training, incarceration, and restrictions on his ability to access the prison’s law
 9   library. (ECF No. 8.)
10         All documents filed pro se are liberally construed, and “a pro se complaint, however
11   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted
12   by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429
13   U.S. 97, 106 (1976) (internal quotations omitted)). But there is no constitutional right to
14   counsel in a civil case; and none of Plaintiff’s pleadings to date demand that the Court
15   exercise its limited discretion to request than an attorney represent him pro bono pursuant
16   to 28 U.S.C. § 1915(e)(1) at this stage of the case. See Lassiter v. Dept. of Social Servs.,
17   452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.
18   2004). Only “exceptional circumstances” support such a discretionary appointment.
19   Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991); Palmer v. Valdez, 560 F.3d 965,
20   970 (9th Cir. 2009). Exceptional circumstances exist where there is cumulative showing
21   of both a likelihood of success on the merits and a demonstrated inability of the pro se
22   litigant to articulate his claims in light of their legal complexity. Id.
23         As currently pled, Plaintiff’s Complaint demonstrates that while he may not be
24   formally trained in law, he nevertheless is fully capable of legibly articulating the facts and
25   circumstances relevant to his claims, which are typical and not legally “complex.”
26   Agyeman, 390 F.3d at 1103.         Therefore, the Court DENIES Plaintiff’s Motion for
27   Appointment of Counsel. (ECF No. 8.)
28   ///

                                                    2
                                                                                  3:18-cv-02820-JLS-LL
 1   III.   CONCLUSION AND ORDER
 2          For good cause shown, the Court:
 3          (1) GRANTS Plaintiff’s Motion for Extension of Time. (ECF No. 10.) Plaintiff is
 4   given an additional sixty (60) days leave from the date this Order is signed in which to
 5   comply with the Court’s January 25, 2019 Order. If Plaintiff fails to file an amended
 6   pleading within this time frame, the Court will dismiss this entire action for the reasons set
 7   forth in the January 25, 2019 Order and for failing to comply with a Court Order; and
 8          (2) DENIES Plaintiff’s Motion for Appointment of Counsel. (ECF No. 8.)
 9          IT IS SO ORDERED.
10   Dated: March 11, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 3:18-cv-02820-JLS-LL
